Title: To Alexander Hamilton from Nathaniel Hazard, [5 October 1790]
From: Hazard, Nathaniel
To: Hamilton, Alexander


[New York, October 5, 1790]
Sir
Were a Lottery established annually by Congress towards sinking the National debt One hundred thousand dollars or more might every year be obtained in addition to the other modes for raising Money; And should the plan be adopted, the public ought to be well assured That the money arising therefrom should with the greatest faith be appropriated & laid out for the purchasing of public securities, which would lessen the public debt and of course the annual Interest.
I therefore take the liberty of laying before you the following

Scheme

1
prize of

30,000
Dollars
is
30,000
Dollars


2


20,000

are
40.000



3


10,000

30.000



4


5.000

20.000



10


3.000

30.000



30


1.000

30.000



60


500

30.000



100


300

30.000



300


100

30.000



1500


60

90.000



16000


40

640.000



18010
Prizes
1,000,000



31990
Blanks


50.000
Tickets
@
20
Dollrs
1.000,000
Dollars


Deduction
@
15
⅌ Cent
150,000
Drs.


Out of which a Premium of One, or One and a half, or two ⅌ Cent to every person who will purchase One hundred Tickets; and  ⅌ Cent to the Managers on Tickets disposed of by them, by retail, in parcels under one hundred Tickets.
Premiums given in this way would tempt many a person in the Cities & Towns in the United States to purchase 100 Tickets to sell again for the sake of the premiums and the advantage of selling out in shares at a small advance; And will thereby fill the Lottery the more expeditiously, which I think is a very essential consideration; The Money for the Tickets will then not remain long Idle in Bank, but being paid out again for the Prizes as soon as the Lottery is drawn and the fortunate numbers published, will thereby continue that circulation, which money ought to have, and give Confidence, Spirit and Courage to new Adventurers; I therefore hold it as no bad policy to give one or two ⅌ Cent to such as take 100 Tickets. It will certainly be better to have 12 ⅌ Cent out of the 15 ⅌ Cent, clear of premiums and every Incidental expence, with Credit and Character to the United States, than to grasp at the whole of the 15 ⅌ Cent and the Lottery to move with langour and take double the time in filling, which produces discontents and destroys confidence.
Perhaps you may Judge That the highest prize of the within Scheme to be too great, I think not. It has this effect, It draws the attention of people every where, as well at home as abroad, and in proportion to its magnitude produces Adventurers. I remember an opinion of the late Dr. Franklin, which was, That were a Lottery to be made of 10,000 Tickets at 20/ ⅌ Ticket, And only one prize, and that to be £10000 subject to the usual deduction, and all the remaining Tickets to be Blanks, That such a Lottery would fill, And declared That he himself would become an Adventurer, as knowing one ticket only could draw it, And Why not his as well as any other.
I’m afraid you are by this time tired of what I’ve written, I must therefore conclude with only adding That I am   with the greatest esteem   Your most Obedt. Servt.
N. H.
New York Octr. 5th. 1790
The Honble. Alexr. Hamilton Esqr.Secy. to the Treasy of the United States.
